Citation Nr: 1419735	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  14-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and atrial fibrillation, and as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1957 to June 1988.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a notice of disagreement in March 2012 and was provided with a statement of the case in January 2014.  The Veteran perfected his appeal with a VA form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated January 1992 to August 2013, and a March 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board notes that the Veteran is seeking service connection for ischemic heart disease.  However, based off the evidence of record, the claim has been broadened to include atrial fibrillation.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease.

2.  Atrial fibrillation was not present in service or manifested for many years thereafter and is not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include ischemic heart disease and atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, the Board notes that the Veteran has not been provided VCAA notice for the claim currently on appeal.  However, the Board finds that the defect in notice was a harmless error.  38 C.F.R. § 20.1102 (2013).  First, the Board points to the August 2011 VA examination in which the Veteran reported that he had symptoms while in-service.  Additionally, on his March 2012 notice of disagreement, the Veteran referenced medical treatment, set forth arguments in support of his claimed ischemic heart disease, and requested review by a Decision Review Officer.  The Board also points to two August 2012 Reports of General Information, in which the Veteran potentially waived the VCAA, but also provided information to show that he was exposed to Agent Orange.  Furthermore, the Board points to the Veteran's January 2014 VA Form 9 in which he again set forth arguments regarding whether he has a current diagnosis of ischemic heart disease.  Finally, the Board notes that the Veteran is represented in this appeal and in a March 2014 Appellate Brief the representative set forth arguments to support the Veteran's claim.  Based on the foregoing, the Board finds that there has been no prejudice to the Veteran as the Veteran and his representative have been provided with a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in August 2011.  The Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Additionally, the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Background

Service treatment records reveal no complaints, treatment, or diagnosis of heart problems.  Reports of medical examinations dated June 1961 to November 1986 show that the Veteran's heart was noted as normal.  The reports of medical examinations during this period also show that chest x-rays were noted as negative, within normal limits, and showing no active disease.  During this period, the Veteran also repeatedly denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure, and heart trouble.  On the February 1988 separation examination the Veteran's heart was noted as normal and chest x-rays were noted within normal limits.  On the separation report of medical history the Veteran denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and heart trouble.  

Post-service VA treatment records dated January 1992 to August 2013 show that the Veteran was diagnosed with an atrial fibrillation in December 2008.  A December 2008 treatment record shows that the Veteran was prescribed anticoagulants, or blood thinners, for his atrial fibrillation, as evidenced by a notation of "long Term (current) use of Anticoagulants started Warfarin for a-fib".  The Board notes that Warfarin is an anticoagulant.  

The Veteran was afforded a VA examination in August 2011.  The Veteran stated that the year he returned from Vietnam, 1969, he would have episodes of awakening with acute shortness of breath, but denied being aware of his heart racing.  The examiner diagnosed atrial fibrillation and concluded the Veteran did not have a diagnosis of ischemic heart disease.  The examiner explained that there was no such diagnosis on the Veteran's problem list at the Huntington VA Medical Center.  The examiner noted that the Veteran did not have angina or dyspnea on exertion.  The examiner also noted that the Veteran never had a myocardial infarction, heart catherization, coronary artery angioplasty or stenting, or coronary artery bypass grafting (CABG).  The examiner stated that the Veteran was diagnosed with atrial fibrillation by a cardiologist at the Huntington VA Medical Center, and it was documented on his most recent EKG (electrocardiogram).  The examiner concluded that the Veteran's atrial fibrillation was not secondary to ischemic heart disease but was idiopathic, or of unknown cause.  

In a March 2012 statement the Veteran reported that he was placed on blood thinner medication in 2008.  He asserted that this medication may have had an impact on the results of his VA examination.  

In a January 2014 statements, the Veteran asserted that he was prescribed blood thinners presumably due to ischemia.  Conversely, the Veteran asserted that this medication could potentially mask the condition.  

Analysis

The Veteran contends that he has ischemic heart disease that is related to service.  

At the outset, the Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.

However, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has ischemic heart disease.  In this regard, the Board finds the August 2011 VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the August 2011 VA examiner is a VA doctor and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and provides a persuasive rationale.  The examiner's report is also consistent with the evidence of record as a review of the Veteran's claim file shows the only heart condition diagnosed is atrial fibrillation.  A review of the Veteran's claim file also shows that the Veteran was negative for angina or dyspnea on exertion, myocardial infarction, heart catherization, coronary artery angioplasty or stenting, and a CABG.  

The Board acknowledges the Veteran's assertions that he takes blood thinners, presumably for ischemia, however, a review of the Veteran's VA problem list shows that the Veteran was prescribed anticoagulants, or blood thinners, in December 2008 to treat his atrial fibrillation, as evidenced by a notation of "long Term (current) use of Anticoagulants started Warfarin for a-fib".  

The Board also acknowledges the Veteran's assertions that he has ischemic heart disease and the blood thinners potentially mask his ischemia.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to conclude that he has ischemic heart disease or that the blood thinners mask an ischemic heart disorder, as this involves resolution of a medically complex matter.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  As such the Board assigns no probative weight to the Veteran's assertions that he currently has ischemic heart disease that is masked by his prescribed blood thinner.  

Instead, the Board again places great probative value on the August 2011 VA examiner's opinion.  The  VA examiner reviewed the Veteran's VA treatment records and noted his problem list, which the Board notes includes a diagnosis of atrial fibrillation and the notation of "long Term (current) use of Anticoagulants started Warfarin for a-fib", noted above.  As such, the Board finds it highly persuasive that the examiner reviewed the Veteran's problem list and concluded that the Veteran did not have ischemic heart disease.  
The Board thus finds that the evidence of record does not establish that the Veteran has ischemic heart disease. The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for ischemic heart disease is not warranted. 

The Board does note that the Veteran has a current diagnosis of atrial fibrillation.  However, atrial fibrillation is not listed under 3.309(e).  The Board again notes that the VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  As such, the presumption of service connection due to herbicide exposure is not warranted for the Veteran's atrial fibrillation.  

Additionally, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of heart problems.  Reports of medical examinations dated June 1961 to November 1986 show that the Veteran's heart was noted as normal.  The reports of medical examinations during this period also show that chest x-rays were noted as negative, within normal limits, and showing no active disease.  

Furthermore, there is no evidence of record that the Veteran's heart disease manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was not diagnosed with any heart disorder until the December 2008 diagnosis of atrial fibrillation, more than 20 years after discharge from service.  

The Board also acknowledges the Veteran's reports that he had shortness of breath in the year he returned from Vietnam and any implications that the Veteran has suffered from these symptoms since service.  The Board again notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  As stated, the service treatment records show that from 1961 until 1988 the Veteran repeatedly denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure, and heart trouble.  Therefore, the Veteran's current statements made in connection with his pending claims for VA benefits that he suffered from shortness of breath in service are inconsistent with prior statements made to military medical professionals over the course of the Veteran's 31 year military career.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  Consequently, the Board assigns them no probative value.  Furthermore, the Board also finds it persuasive that the VA treatment records show that the Veteran first reported chest pains in December 2008, almost 20 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset and continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence record, which fails to show a chronic heart disorder during his period of active military service, and which fails to show a heart disorder until almost two decades after his retirement from active duty in June 1988.

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's atrial fibrillation, as it involves a cardiovascular disorder, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of a heart disorder or symptoms of a heart disorder noted in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and will be discussed no further.

Finally, the Board notes that there is no medical opinion of record that relates the Veteran's current atrial fibrillation to service.  Instead, the August 2011 examiner concluded that the atrial fibrillation was idiopathic, or of unknown cause.  Additionally, as stated above, the August 2011 VA examiner noted that the Veteran was negative for angina or dyspnea on exertion, myocardial infarction, heart catherization, coronary artery angioplasty or stenting, and a CABG.  

As for any possible assertions by the Veteran that there exists a medical nexus between his atrial fibrillation and his military service, such evidence provides no basis for allowance of the claim.  As this involves resolution of a medically complex matter and, as stated above, the Veteran has not shown he has the appropriate medical training and expertise, the Veteran is not competent to render a probative opinion as whether his heart disorder was caused by service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hence, the any lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a heart disorder, to include ischemic heart disease and atrial fibrillation, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Entitlement to service connection for a heart disorder, to include ischemic heart disease and atrial fibrillation, and as due to herbicide exposure, is denied




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


